Name: Commission Regulation (EEC) No 3083/83 of 31 October 1983 amending Regulation (EEC) No 2965/82 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 301 /52 Official Journal of the European Communities 1 . 11 . 83 COMMISSION REGULATION (EEC) No 3083/83 of 31 October 1983 amending Regulation (EEC) No 2965/82 laying down detailed rules for the application of the system of production aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 5 (5) thereof, Whereas Council Regulation (EEC) No 2893/83 (3) amended Regulation (EEC) No 2959/82 (4), by exten ­ ding the period of validity of the current arrangements for granting production aid for olive oil ; whereas the period of validity of the detailed rules for the applica ­ tion of Regulation (EEC) No 2959/82 should also be extended, after making the necessary adjustments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2965/82 (*) is hereby amended as follows : 1 . In the first subparagraph of Article 1 ( 1 ), 'by 30 June 1983 at the latest', is replaced by 'not later than 30 June each marketing year'. 2 . In the first subparagraph of Article 1 (3), 'for the 1982/83 marketing year' is replaced by 'for the 1982/83 and 1983/84 marketing years'. 3 . In the first indent of Article 9 (3), 'of the marketing year 1982/83 ' is replaced by 'of the 1983/84 marketing year'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1983 . For the Commission Poul DALSAGER Member of the Commission ( «) OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2) OJ No L 162, 12 . 6 . 1982, p. 6 . (3) OJ No L 285, 18 . 10 . 1983 , p. 13 . (4) OJ No L 309 , 5 . 11 . 1982, p. 30 . n OJ No L 310 , 6 . 11 . 1982, p. 7 .